In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1059V
                                    Filed: February 3, 2016
                                        UNPUBLISHED

****************************
VALERIE C. DOBBINS,                    *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
                                       *      Influenza (“Flu”) Vaccination;
                                       *      Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 30, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that she suffered Guillain Barre Syndrome as the
result on her influenza (“flu”) vaccination on October 30, 2013. Petition, ¶ 15;
Stipulation, filed February 1, 2016, ¶¶ 2, 4. Petitioner further alleges that she suffered
the residual effects of her injury for more than six months, and that she has received no
prior award or settlement of a civil action for damages as a result of her injury. Petition,
¶¶ 18, 20; Stipulation, ¶¶ 4-5. “Respondent denies that the flu vaccine caused
petitioner’s Guillain-Barre Syndrome or any other injury or her current condition.”
Stipulation, ¶ 6.

       Nevertheless, on February 1, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $175,000.00 in the form of a check payable to petitioner.
        Stipulation, ¶ 8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
Case 1:14-vv-01059-UNJ Document 27 Filed 02/01/16 Page 1 of 5
Case 1:14-vv-01059-UNJ Document 27 Filed 02/01/16 Page 2 of 5
Case 1:14-vv-01059-UNJ Document 27 Filed 02/01/16 Page 3 of 5
Case 1:14-vv-01059-UNJ Document 27 Filed 02/01/16 Page 4 of 5
Case 1:14-vv-01059-UNJ Document 27 Filed 02/01/16 Page 5 of 5